                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                          Criminal No. 5:17-CR-388-D
                            Civil No. 5:21-CV-332-D


WAYNE DEVONE WILLIAMS, JR.,                  )
                                             )
                     Petitioner,             )
                                             )
      V.                                     )                  ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                     Respondent.             )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Pro~eedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate. to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.
                                         \




       SO ORDERED. This _1J_ day of September, 2021.




                                        JAMS C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 5:17-cr-00388-D Document 83 Filed 09/21/21 Page 1 of 1
